                         SEALED
Case 1:20-mj-00356-WRP Document 5 Filed 03/30/20 Page 1 of 5      PageID #: 18


                         BY ORDER OF THE COURT
     WARNING:         THIS IS A SEALED DOCUMENT CONTAINING
                      NON-PUBLIC GRAND JURY INFORMATION

                                                                  FILED IN THE
KENJI M. PRICE #10523                                    UNITED STATES DISTRICT COURT
                                                              DISTRICT OF HAWAII

United States Attorney                                    Mar 30, 2020, 11:15 am
                                                               SUE BEITIA, CLERK   lrs
District of Hawaii

MARC A. WALLENSTEIN
Assistant U.S. Attorney
Room 6100 PJKK, Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
Email: marc.wallenstein@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,            ) MAG. NO. 20-0356 WRP
                                     )
                   Plaintiff,        ) MOTION TO DETAIN DEFENDANT
                                     ) WITHOUT BAIL
           v.                        )
                                     )
ETHAN SANDOMIRE,                     )
                                     )
                   Defendant.        )
                                     )
Case 1:20-mj-00356-WRP Document 5 Filed 03/30/20 Page 2 of 5           PageID #: 19




                   MOTION TO DETAIN DEFENDANT WITHOUT BAIL

             The United States hereby moves to detain defendant without bail,

pursuant to 18 U.S.C. §3142.

             1.    Eligibility of Case. This defendant is eligible for detention

because the case involves (check all that apply):

                                a.      Offense committed on release pending
                                        felony trial (3142(d)(1)(A)(i))*
                                b.      Offense committed on release pending
                                        imposition, execution, or appeal of
                                        sentence, conviction or completion of
                                        sentence (3142(d)(1)(A)(ii))*

                                c.      Offense committed while on probation or
                                        parole (3142(d)(1)(A)(iii))*


                                d.      A citizen of a foreign country or
                                        unlawfully admitted person
                                        (3142(d)(1)(B))*

                                e.      Crime of violence (3142(f)(1)(A))

                                f.      Maximum sentence life imprisonment or
                                        death (3142(f)(1)(B))

                                g.      10+ year drug offense (3142(f)(1)(C))
                                h.      Felony, with two prior convictions in
                                        above categories (3142(f)(1)(D))

                                i.      Felony not otherwise a crime of violence
                                        involving a minor victim (3142(f)(1)(E))


                                         2
Case 1:20-mj-00356-WRP Document 5 Filed 03/30/20 Page 3 of 5            PageID #: 20




                      X         j.      Felony not otherwise a crime of violence
                                        involving the possession or use of a
                                        firearm, destructive device, or dangerous
                                        weapon (3142(f)(1)(E))

                                k.      Felony not otherwise a crime of violence
                                        involving a failure to register under 18
                                        U.S.C. §2250 (3142(f)(1)(E))

                                l.      Serious risk defendant will flee
                                        (3142(f)(2)(A))

                                m.      Danger to other person or community **

                                n.      Serious risk obstruction of justice
                                        (3142(f)(2)(B))

                                o.      Serious risk threat, injury, intimidation of
                                        prospective witness or juror
                                        (3142(f)(2)(B))

                   * requires "l" or "m" additionally

                   ** requires "a", "b", "c", or "d" additionally

             2.    Reason for Detention. The court should detain

defendant (check all that apply):

                      X         a.      Because there is no condition or
                                        combination of conditions of release
                                        which will reasonably assure defendant's
                                        appearance as required (3142(e))

                      X         b.      Because there is no condition or
                                        combination of conditions of release
                                        which will reasonably assure the safety of
                                        any other person and the community
                                        (3142(e))

                                          3
Case 1:20-mj-00356-WRP Document 5 Filed 03/30/20 Page 4 of 5             PageID #: 21




                                c.        Pending notification of appropriate court
                                          or official (not more than 10 working days
                                          (3142(d))

            3. Rebuttable Presumption. A rebuttable presumption that no

condition or combination of conditions will reasonably assure the appearance of

defendant as required and the safety of the community arises under Section

3142(e) because (check all that apply):

                                a.        Probable cause to believe defendant
                                          committed 10+ year drug offense
                                b.        Probable cause to believe defendant
                                          committed an offense under 18 U.S.C.
                                          §924(c)

                                c.        Probable cause to believe defendant
                                          committed an offense under 18 U.S.C.
                                          §956(a) or 2332b

                                d.        Probable cause to believe defendant
                                          committed 10+ year offense listed in 18
                                          U.S.C.§2332b(g)(5)(B)

                                e.        Probable cause to believe defendant
                                          committed an offense involving a minor
                                          victim listed in 18 U.S.C. §3142(e)

                                f.        Previous conviction for eligible offense
                                          committed while on pretrial release

            4.     Time for Detention Hearing. The United States requests that

the court conduct the detention hearing:

                                a.        At first appearance

                                           4
Case 1:20-mj-00356-WRP Document 5 Filed 03/30/20 Page 5 of 5           PageID #: 22




                      X          b.     After continuance of 3 days (not more than
                                        3)

             5.    Out of District Rule 5 Cases. The United States

requests that the detention hearing be held:

                                 a.     In the District of Hawaii

                                 b.     In the District where charges were filed


             6.    Other Matters.


             DATED: March 30, 2019, at Honolulu, Hawaii.

                                       KENJI M. PRICE
                                       United States Attorney
                                       District of Hawaii



                                       By /s/ Marc Wallenstein
                                        MARC A. WALLENSTEIN
                                        Assistant U.S. Attorney




                                          5
